04/12/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0009



                                 No. DA 21-0009


CITY OF MISSOULA,

             Plaintiff and Appellee,

      v.

DELORISANN M. GIBSON,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including May 19, 2022, within which to prepare, serve, and file the State’s

response brief.




CL                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            April 12 2022